Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed March 18, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined through document has not been considered.

Election/Restrictions
Applicant's election with traverse of Group I, including claims 1-13, and the species of figure 4, encompassed by claims 1-3 and 6-13, in the reply filed on March 19, 2021 is acknowledged. The traversal is on the following grounds:
The Applicant avers that the species of Figures 6 and 7, e.g., Claims 4 and 5, are dependent on the same base Claim 1 and are not mutually exclusive. For example, both the inventions in Figures 6 and 7 ,would both infringe Claim 1. The species in Figures 6 and 7 both have the claimed element of the thickness decreasing continuous as the distance increases from the central bottom surface" which recites a product infringed by both species.
This is not found persuasive because it is respectfully submitted that whether or not claims 4 and 5 are dependent on the same base claim, whether or not the inventions in figures 6 and 7 would both infringe claim 1, and whether or not the species of figures 6 and 7 recites a product infringed by both species, is not relevant to the showing that 
The species are independent or distinct because the as claimed do not overlap in scope, i.e., are mutually exclusive, and the species as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention, i.e., there is no product (or process) that would infringe both of the identified inventions. See MPEP §§ 806.04(b), 806.04(d), 806.04(f), and 806.05.
In any case, the reasons for insisting on restriction set forth in MPEP § 808 have been properly met.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 5, and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 19, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


The following citations are relevant:
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
[A] single claim which purports to be both a product or machine and a process is ambiguous and is properly rejected under 35 USC 112, second paragraph, for failing to particularly point out and distinctly claim the invention. (Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990)
[It] is unclear whether infringement of claim 25 occurs when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses the input means to accept a displayed transaction. Because claim 25 recites both a system and the method for using that system, it does not apprise a person of ordinary skill in the art of its scope, and it is invalid under section 112, paragraph 2; and MPEP § 2173.05(p)II. (IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005))
[I]t is clear that appellant's independent claim 2 is intended to embrace or overlap two different statutory classes of invention set forth in 35 USC 101. In our view, a claim of this type is precluded by the express language of 35 USC 101. (Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990))
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 112, second paragraph, because it/they are directed to both product/apparatus and process of using the product/apparatus. As a result, the scope of the claim(s) cannot be determined.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 101 as being non-statutory because it/they improperly embrace(s) or overlap(s) two different statutory classes of invention, namely, product/apparatus and process of using the product/apparatus, 
Specifically, the claim(s) are directed to a/an product/apparatus, including “a heat spreader” and “a heat removal system,” but the scope of the following language appears to encompass a process of using the product/apparatus: 
	Re claim 6: heat generated by the chip is transported into the heat spreader though a thermal interface material. 
To paraphrase IPXL, it is unclear whether infringement of the claims occurs when one creates a heat spreader or a heat removal system capable of being used for any intended use wherein heat generated by the chip is transported into the heat spreader though a thermal interface material, or whether infringement occurs when the user actually uses the heat spreader or heat removal system so that heat generated by the chip is transported into the heat spreader though a thermal interface material.
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bish (20040238944).
In the title, and paragraphs 4, 6, 7, 10, 15, 16, 18, 19, 22, 24-26, and 28-32, and claim 30, Bish discloses the following:
Re claim 1: A heat spreader “heat spreader”/16 comprising: a top surface “top surface”/20, the top surface comprising a central “center”/“central”/52/64/(figure 1, not labeled) top surface, an outer “outer” top “top” periphery “peripher-13”/62/(figures 1, not labeled) and a transition top “top” region (figure 1, not labeled), the transition top region being between the central top surface and the outer top periphery; a bottom “bottom” surface, the bottom surface comprising a central “center”/“central”/52/(figure 1, not labeled) bottom surface, a transition bottom region 24/54, and a lip “lip”/9 extending down from and at least partially around a bottom “bottom” surface periphery “periphery”/56, a maximum pedestal 52/“figure 1, not labeled” (at least consistent with any way applicant discloses the claimed scope of the language “pedestal”) thickness “thickness” being between the central bottom surface and the central top surface and a thickness “thickness” between the transition bottom region and the top surface the thickness being thinner “reduced” than the maximum pedestal thickness and the 
 Re claim 2: A heat spreader, re claim 1, wherein the central top surface and central bottom surface are flat “flat”/“flatness”/figure 1). 
Re claim 3: A heat spreader, re claim 1, wherein the thickness decreases linearly “V-shaped”/“tapered”/(figure 1). 
Re claim 6: A heat spreader, re claim 1, wherein a semiconductor chip “chip”/“microchip”/12 is placed within the space created and a chip top surface of the chip is connected “coupled”/“coupling” to the central bottom surface of the heat spreader capable of being used for any intended use such that heat “heat” generated by “from” the chip is transported “transferred” into the heat spreader though a thermal interface material 14. See Bish, ¶ 18.
Re claim 7: A heat spreader, re claim 6, wherein the central bottom surface overlaps the chip top surface (figure 1). 
Re claim 8: A heat spreader, re claim 1, wherein the outer top periphery 62 steps down from the top surface. 
Re claim 9: A heat spreader, re claim 1, wherein the outer top periphery has a vertical projection (left side of 16 in figure 1, not labeled) that partially overlaps (including in the horizontal direction in figure 1, not labeled) the transition bottom region. 

Re claim 11: A system, re claim 10, where the lip is connected to the carrier surface by a seal band “the bonding layers 18 which may go around the entire edge of the lid” adhesive “adhesive”/18 (at least consistent with any way applicant discloses the claimed scope of the language “seal band”). 
Re claim 12: A system, re claim 10, where the semiconductor chip is thermally connected “thermally coupling” to the central bottom surface by imposing a heat conductive sealer 14 between the chip top surface and the central bottom surface. 
Re claim 13: A system, re claim 10, further comprising a heat sink “heat sink” thermally “thermally” connected to the central top surface by interposing a heat conductive sealer “thermally conductive adhesive” between the heat sink and the central top surface. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-13 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bish (20040238944).
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) 

In re May (CCPA) 136 USPQ 208)

This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 

It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 

See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
In addition to the previously applied disclosure of Bish, it also would have been obvious to substitute or combine the applied disclosures of Bish including because, as disclosed by Bish, including in the title and in paragraphs 16, 29, 31, and 32, they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.)

[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)

Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in 

See also MPEP §§ 2144.07 and 2144.06.

Also, it would have been obvious to substitute or combine the applied disclosures of the invention of Bish because it would facilitate provision of the invention of Bish, and as evidenced by the above citations, substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))

See also Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). 
It would have been further obvious to substitute or combine the applied disclosures of Bish because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. See MPEP § 2143.
Still further, it would have been obvious to combine the disclosures of the invention of Bish because, as previously cited, Bish discloses combining embodiments, including through the use of reference characters designating the same parts. See 37 CFR 1.84(p)(4).
s 1-3 and 6-13 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bish (20040238944) as applied to claims 1-3 and 6-13, and further in combination with Sato (20070228530).
In addition to the previously applied disclosure of Bish, Sato also discloses the following:
Re claims 1 and 10: a thickness (figure 3, not labeled) between the transition bottom region 22B and the top surface (figure 3, not labeled) the thickness being thinner than the maximum pedestal (figure 3, not labeled) thickness (at 22A) and the thickness decreasing continuous as the distance increases from the central bottom surface 22A. 
Re claim 3: the thickness decreases linearly. 
Moreover, it would have been obvious to substitute or combine the applied disclosures of Bish and Sato as follows:
Re claims 1 and 10: the thickness of Bish decreasing continuous as the distance increases from the central bottom surface of Bish. 
Re claim 3: the thickness decreases linearly. 
In particular, it would have been obvious to substitute or combine the applied disclosures of Bish and Sato including because, as disclosed by Sato as cited, it would enable “stress relaxing” in the spreader and system of Bish.
In addition, it would have been obvious to substitute or combine the applied disclosures of Bish and Sato including because it would facilitate provision of the spreader and system, including the thickness, of Bish.
Also, it would have been obvious to substitute or combine the applied disclosures of Bish and Sato including because they are alternatives or equivalents known in the art 
It would have been further obvious to substitute or combine the applied disclosures of Bish and Sato including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.	
	
Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
March 26, 2021